Citation Nr: 1333961	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1968 to November 1969, including combat service in the Republic of Vietnam.  The Veteran was awarded the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file revealed additional evidence in the form of an Appellant's Brief dated September 2013.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's PTSD was manifested by symptoms of depression, sleep disturbance, nightmares, night sweats, diminished interest in activities, anger issues, hypervigilance, exaggerated startle response, memory loss and dysfunction, and irritability.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, with respect to the increased initial evaluation claim on appeal, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA's duty to notify has been satisfied through the notice letters dated March 2008 and July 2008, which fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and personnel records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  Additionally, the Veteran was provided VA psychiatric examinations related to his PTSD in April 2008 and October 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations adequate for the purpose of evaluating the Veteran's psychiatric disability, as they involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Evaluation Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court in Fenderson held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court also discussed the concept of the "staging" of ratings, finding that in such cases, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are warranted.  It has determined that the Veteran's PTSD has not significantly changed, and that a uniform rating is applicable throughout the appeal period.

The Veteran's PTSD is currently evaluated as 50 percent disabling throughout the appeal period, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, the Veteran has received mental health treatment at the VA Medical Center (VAMC) and the Vet Center in Columbia, South Carolina.  Pertinent to this appeal are records dated January 2008 to February 2010.

The Veteran first sought treatment for symptoms of PTSD in March 2008, when he visited the Columbia Vet Center and began attending counseling sessions.  See Vet Center letter dated September 2008.  The Veteran presented with difficulties sleeping, including night sweats, nightmares, and being "jumpy" while sleeping.  The Veteran also reported feeling irritated and was easily angered.  While the Veteran had difficulty remembering specific events in Vietnam, he recounted experiencing rocket and sniper fire, and participating in search and patrol missions.  He stated that he avoids thinking about his time in the military because he does not want to relive the past.  The counseling sessions attended by the Veteran focused on helping him cope with his issues of anger and irritability.

In early April 2008 the Veteran underwent a VA psychiatric examination for PTSD in conjunction with his service connection claim.  During the examination, the Veteran reported sleep difficulties, including problems with nightmares and night sweats that occurred twice per week.  He stated that he avoids crowds, feels emotionally detached from others, and has a decreased interest in leisurely activities.  He also reported occasionally experiencing intrusive thoughts about Vietnam and described a hypervigilant style, stating he "is on the lookout."  The Veteran reported problems with irritability and concentration. 

The examination report reflects that Veteran is married (32 years) and has two adult children.  He described his marriage as fairly good, but indicated avoiding his wife at times to reduce conflict.  His relationship with his children is also fairly good.  He reported a good relationship with his four grandchildren, whom he sees once or twice a week.  He reported having three close friends, but no casual friends.  The Veteran reported a history of alcohol abuse in the 1970s and 1980s.  In terms of his work history, the Veteran indicated that he last worked in February 2008, when he retired his job of 27 years.  He stated that he generally worked alone and did okay, but experienced difficulty with concentration and dealing with the pressure at times.  Since he was of retirement age, he decided to leave.

On examination, the Veteran's mood was mildly dysphoric, and his affect was constricted.  He appeared alert, oriented, and attentive.  His speech was regular in rate and rhythm.  There was some evidence of psychomotor agitation.  The Veteran was cooperative, pleasant, and made good eye contact with the examiner.  His thought content was devoid of current auditory or visual hallucinations, but he reported such symptoms in the context of nightmares.  There was no evidence of delusional content.  The Veteran denied suicidal or homicidal ideation.  He also denied a history of physical aggression.  His memory was moderately to severely impaired for immediate information, but more intact for recent and remote events.  He was not able to concentrate well enough to spell "world" backwards and was not able to interpret a proverb.  The Veteran denied that his symptoms impacted his activities of daily living, such as feeding, bathing, or toileting himself.  The examiner diagnosed PTSD and alcohol abuse in remission, and assigned a GAF score of 57.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).

The examiner opined that the Veteran's psychiatric symptoms have "definitely impaired" his social adaptability and interactions with others.  Further, the Veteran is definitely impaired in his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner.  The examiner stated that the Veteran's cognitive difficulties would necessitate assistance with money management.

In late April 2008, the Veteran received an initial mental health evaluation at the Columbia VAMC.  The Veteran reported difficulty sleeping and occasional nightmares, which he characterized as "bad dreams" not necessarily related to combat experiences.  He also reported having trouble concentrating and a wandering mind.  He sometimes deals with worried thinking, has had a loss of appetite, and reported anhedonia.   The Veteran denied suicidal or homicidal ideation, and described a supportive relationship with his wife.

The intake assessment report reflects that the Veteran presented with problems of anxiety, depression, and insomnia.  On examination, the Veteran was oriented times four, and his appearance and hygiene were appropriate, as was his mood and affect.  He made good eye contact and his communication was normal.  His concentration and memory also were good.  The clinician provisionally diagnosed "Adjustment Disorder with Mixed Anxiety and Depressed Mood, R/O MDD," and assigned a GAF score of 55.

In December 2008, the Veteran was found to not be competent for VA purposes, and his wife was appointed fiduciary.

VA treatment records dated April 2008 to February 2009 indicate the Veteran was prescribed antidepressants and medication for insomnia, and actively participated in individual and group psychotherapy sessions.  The treatment records indicate the Veteran embraced these sessions and responded positively to the cognitive behavioral therapy.

In October 2009, the Veteran was given a review examination for PTSD.  The Veteran reported attending individual counseling on a monthly basis and feeling that he had benefitted from the therapy.  He reported being irritable and withdrawing at times.  The examination report reflects the Veteran was still married and reported a fair relationship with his wife.  He also reported a fair relationship with his children and grandchildren, but stated that he is not very close to them.  The Veteran denied any causal friends, but stated that he has four to five close friends whom he sees about once a week.  While the Veteran has not been employed since retirement, he occupies himself with yard work, household chores, and church involvement.  He reported that he used to enjoy fishing, but has since lost interest.

On examination, the Veteran was alert, oriented, and attentive.  His mood was dysphoric and his affect was constricted, with anxiety reflected in his speech.  There was some evidence of psychomotor agitation.  The Veteran was cooperative and pleasant, and his eye contact was good.  His thought process was logical and coherent, and there was no evidence of delusion present.  His thought content was devoid of current auditory or visual hallucinations, but he reported these symptoms in the context of nightmares.  He denied suicidal or homicidal ideation.  In response to the examiner's query, the Veteran reported that the last time he was physically aggressive with somebody was seven to eight months previous.  The Veteran's memory was slightly impaired for immediate, recent, and remote events.  He was not able to concentrate well enough to spell "world" backwards, but he offered a fair interpretation of a proverb.  The Veteran denied that his symptoms impacted his activities of daily living, such as feeding, bathing, or toileting himself.  The examiner continued the diagnosis of PTSD and alcohol abuse in remission, and assigned a GAF score of 53.

The examiner opined that the Veteran exhibited moderate to considerable symptoms associated with PTSD related to his service in Vietnam.  Specifically, the Veteran reported intrusive thoughts of combat twice per week and nightmares two to three times per week.  He described a hypervigilant style and experiences psychological and physiological reactivity to loud noises and unexpected approaches.  He actively avoids crowds and other reminders of combat.  He reported emotional detachment from others and less interest in activities, but denied depressive symptoms lasting more than one day.  The Veteran's problems with irritability and concentration continued.

The examination report reflects that the Veteran's social adaptability and interactions with others appear to be moderately to considerably impaired.  His ability to maintain employment, perform job duties in a reliable, flexible, and efficient manner, also appears to be moderately to considerably impaired.  The Veteran's overall level of disability was assessed as moderate to considerable; however, he is now capable of handling his own funds.  

VA treatment records dated November and December 2009 indicate the Veteran continued his scheduled monthly counseling sessions.  In November, the Veteran reported feeling unfulfilled, being increasingly irritable, and having more arguments with his wife.  The Veteran also indicated that the stress of caring for his two handicapped brothers had contributed to his irritability.  In December, the Veteran's mood was irritable, the result of his car having stopped working and his dependence on others.  The Veteran expressed feeling uneasy, dependent, and uncomfortable without transportation, but stated that his counseling sessions have "really helped him."

In December 2009, the Veteran's competency for VA purposes was restored.  He now manages his personal affairs, including disbursements of funds, without limitation.

A January 2010 VA neurology record indicated the Veteran has received ongoing treatment for memory dysfunction and headaches.  The Veteran reported instances of forgetting meetings, difficulty finding his car in a parking lot, and forgetting things at church.  These examples were corroborated by the Veteran's wife.  The Veteran takes medication to treat these symptoms.

The record contains a lay statement from the Veteran's wife.  In the May 2009 notice of disagreement, the Veteran's wife detailed some of the daily challenges posed by the Veteran's PTSD.  She stated that she has been unable to sleep with the Veteran because of his nightmares, flashbacks, and night sweats.  She reported experiencing the Veteran choking and kicking her in his sleep while dreaming of combat.  The Veteran reportedly does not know whether he is asleep or awake when he has these dreams, and is unable to return to sleep afterwards for fear of causing her harm.  She also reported that he does not tolerate being in a crowd and reacts to the noise of aircraft, which causes him to relive combat.  She further stated that there are times when the Veteran does not remember where he is at or what is going on around him.  Because of this, she has asked a neighbor to look after him when she is away at work.

In considering the evidence discussed above, as well as all other evidence of record, the Board concludes that the evidence does not support a finding of occupational and social impairment sufficient to support the assignment of an initial evaluation in excess of 50 percent at any point since March 18, 2008.  The evidence of record does not indicate the Veteran has at all experienced symptomatology congruent with evaluations higher than 50 percent, such as speech impairment, suicidal or homicidal ideation, delusional thinking, near-continuous panic attacks or depression, neglect of personal hygiene, or an inability to establish and maintain effective relationships.

While the October 2009 VA examiner assessed the Veteran's disability to be in the moderate to considerable range, the Veteran does not have significant difficulties with personal, social or occupational relationships.  In fact, the Veteran consistently reported fairly good family relationships and stated he has several close friends whom he sees about once a week.  He also attended church once a week, participated in group and individual counseling on a regular basis, and interacted with his grandchildren frequently.  The Veteran reported having trouble getting along with his former supervisor and difficulty with concentration; however, he did not attribute his decision to retire as primarily due to any mental condition.  While the Veteran's symptoms include depression, anger issues, memory impairment, insomnia, and difficulty with concentration, their effect on his employment and overall quality of life more closely approximates the 50 percent evaluation.  See 38 C.F.R. § 4.130.  Additionally, the Veteran's GAF scores were never lower than 53, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  See DSM-IV.

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation throughout the appeal.  The Veteran asserts that the October 2009 PTSD examination supports the assignment of an evaluation greater than the 50 percent currently established.  Specifically, the Veteran points to the GAF score of 53, and the examiner's conclusions that he is moderately to considerably impaired in terms of his social adaptability and interactions with others, and similarly impaired with regard to employment.  See Appellant's Brief.  While the Veteran's most-recent GAF score is the lower than the score of 57 initially assigned in April 2008, the Veteran showed improvement in several areas, including his ability to interpret a proverb, an increase in the reported number of close friends, and a positive assessment with respect to his ability to manage his own funds.  As noted above, GAF scores will not be relied upon as the sole basis for an increased disability evaluation.  Moreover, the Veteran's scores share the same description on the GAF scale and are thus indicative of similar psychological, social, and occupational functioning.  In determining the actual degree of disability, findings from objective examinations are very probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

In reaching its decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation, as the Veteran's symptomatology more closely approximates that contemplated by a 50 percent evaluation.  Therefore, an initial evaluation in excess of 50 percent as of March 18, 2008, is not warranted.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not suggest that the Veteran is unemployable due solely to service-connected PTSD.  Although retired, there is no suggestion in the record that PTSD would markedly interfere with his ability to obtain employment, should he seek it.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability adjudicated above.


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


